PER CURIAM.
This is an appeal from a final summary judgment rescinding certain contracts for the sale of condominium units, returning the deposits thereon to the plaintiff/buyers, and awarding attorney’s fees for the plaintiff/buyers. The material facts of this case, although complex, are undisputed on this record. We conclude that based on these facts the contracts herein were properly rescinded as a matter of law for failure of the defendant/seller to comply substantially with certain provisions of the Florida Condominium Act, §§ 718.202, 718.-503, 718.504, Fla.Stat. (1981), and the Federal Interstate Land Sales Full Disclosure Act, 15 U.S.C. § 1701 et seq. (1982); see Dorchester Development, Inc. v. Burk, *293439 So.2d 1032 (Fla.3d DCA 1983). We also agree that as a matter of law the counterclaim herein has no merit based on this record. Finally, we conclude that the attorney’s fees awarded below were reasonable and authorized by Section 718.-506(2), Florida Statutes (1981). See Pfohl v. Pfohl, 345 So.2d 371, 379 (Fla.3d DCA 1977). We accordingly affirm in all respects the final summary judgment under review.
Affirmed.